Title: To John Adams from Edmund Jenings, 15 May 1779
From: Jenings, Edmund
To: Adams, John


     
      Dear Sir
      Paris May. 15. 1779
     
     I have receivd your favor Acknowledging the Receipt of Mine of the 24th of April, which seems to have been long while getting to you. I was sorry to hear of your Dissapointment in going in the Alliance, which some people here think woud be better Employed in convoying on the Coast of America the very important fleet now gone then any marading Scheme Whatever. I suppose you will Accompany the new Minister, who I hear bears a most Excellent Character.
     These are times not to sing to the God of Love, I mean for an American, altho the poor French Officer could not help it. You have much to go through, before you Enjoy even domestic peace and Comfort. You have put your Hand to the plough and must not look back nor do I think ought any of these great Men, who have hitherto laboured in the field, least New Ones come in and spoil the Harvest.
     The people of England are amused with the talk of Peace and they Amuse the Spanyards with a supposed Disposition towards it. How long the Court of Spain may be amused I Know it, but England is certainly putting herself greatly on her Gaurd; on a Supposition that the delusion will not last long. The Dutch have put into Commission 30 Ships to Convoy their Trade, and Sweden has grantd Convoys to the Mediterrean and through the Channel of England. These Measures have Affectd the Stocks of England.
     I hear that Mr. D has liberty to come over and to settle either His or the public Accounts—his Friends are rejoicd at it. I am Sorry to find you hear Nothing from the Congress, their Time must surely be greatly taken up with domestic Matters, not to think of their foreign Affairs and Servants. A Ship from Maryland has lately brought a large Packet to the Count de Vergennes but I Hear of Nothing arriving to our Minister here. I saw Him last Wednesday. He is quite Hearty.
     You tell me they are puzzld to Know what Party you Are of, because you are of None. My Case The Judgment of me is very different, because I am of None, Each Side thinks I am of the other, and Caution one Another Against me. In Some Humours that I am in, this is a Matter of Laughter, in others of Contempt, but in general of much Concern. So long however as I think I mean well to the Country, I shall think that those, who Abuse me most, are the worst Men and mean the least good to the States. This is the Dictate of Self Complacency, and is a natural Rule of Judgement, and so they must Excuse, the opinion I may form of them in return.
     Palliser is acquitted, the Court having declard, that his Conduct was in some Cases highly honorable and Exemplary, altho he was Somewhat blameable in not informing the Admiral of his Distress. Thus We see, that however Infamous a Man May be, his Party will Justify and give Him Honor. May America never be so Corrupted and debased.
     I Hope your Son is well and affords you the Comfort your Situation requires.
     
     
      I am Dear Sir Your Most Obedient & devotd Hble Sert
      Edm: Jenings
     
    